Title: [August 1771]
From: Washington, George
To: 

 


August 1st. Rid to Muddy hole the Mill and where the Carpenter’s were at Work.
 


2. At home all day a writing Letters & Advertisements of Harry who run away the 29th. Ulto.


   
   GW spent £1 16s. to recover this slave, who apparently was soon returned to Mount Vernon (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 340; list of GW’s tithables, 10 June 1772, DLC: Toner Collection).



 


3. Rid to the Mill—Muddy hole & Neck.
 


4. Went to Pohick Church, and came home to Dinner.


   
   Old Pohick Church continued to be used for regular worship services until 15 Feb. 1774, when the vestry officially accepted the new church for use of the parish (Truro Vestry Book, 160, DLC).



 


5. At home all day. Colo. Fairfax came here to breakfast & returnd afterwards. Doctr. Craik came to Dinner & went away after it.
 


6. Dined at Belvoir and returnd in the Evening. Mrs. Washington & Patcy Custis went with me.
 


7. Rid by the Ferry Plantation to the Mill—from thence to Doeg Run & so home by Muddy hole.
 


8. Rid into the Neck and from thence to the Mill.
 


9. Went to the Mill & returnd from thence to Dinner.
 


10. Rid to the Mill Doeg run and Muddy hole.
 


11. At home all day. Miss Polly Brazier dined here.


   
   Polly Brazier may be a relation of Capt. Zacharias Brazier, who in 1759 married Elizabeth Fowke Buckner (1727–1797), a widow of Stafford County (agreement between Zacharias Brazier and Elizabeth Buckner, 5 Nov. 1759, Stafford County Deed Book, 1755–64, 241–43, and will of Elizabeth Brazier, 29 June 1795, Prince William County Will Book, 1792–1803, 194–95, Vi Microfilm).



 



12. Rid to the Mill by the Plantation at the Ferry.


   
   GW today wrote Robert Cary & Co., requesting that a few goods be added to his last order. The most important article, “and the principal end of my writing,” he told the company, was “a pair of French Burr Millstones” for merchant milling. The stones that he was presently using were giving him flour of fine quality, but he wanted to produce superfine flour, which could best be done with buhrstone, noted for its hardness and the many minute cutting edges on its surfaces. In choosing the new millstones, GW instructed, care was to be taken to see that they were “of a good and even quality. I should not Incline to give any extravagent Sum for them on the one hand nor miss of getting a pair of good ones by limiting the price on the other” (DLC:GW; CRAIK [1]David Craik. The Practical American Millwright and Miller: Comprising the Elementary Principles of Mechanics, Mechanism, and Motive Power, Hydraulics, and Hydraulic Motors, Mill Dams, Saw-Mills, Grist-Mills, the Oat-Meal Mill, the Barley Mill, Wool Carding and Cloth Fulling and Dressing, Windmills, Steam Power, etc. Philadelphia, 1870., 293–94).



 


13. Rid to the Mill and returnd home by the Ferry Plantation.
 


14. Rid to the Ferry Plantation, Mill, Doeg Run, & Muddy hole.
 


15. Rid by the Ferry Plantation to the Mill—from thence into the Neck.
 


16. Rid by the Plantation at the Ferry to the Mill, & from thence home.
 


17. Rid by Muddy hole to Doeg Run—from thence to the Mill & so home by the Ferry Plantn.
 


18. At home all day alone.
 


19. Went up to Alexandria to Court, & returnd in the Evening, home.


   
   The court met 19–23 Aug. GW was not recorded as being officially present today, but his name is among the justices who attended on 20, 21, and 23 Aug. (Fairfax County Order Book for 1770–72, 231–74, Vi Microfilm).



 


20. Went up to Court again and lodgd in my own House.


   
   GW was to spend little time at his recently completed town house at the corner of Pitt and Cameron streets. After the War of Independence he usually lent it to relatives or rented it.



 


21. At Court all day. In the Evening returnd home.
 


22. Rid by the Ferry Plantation & Mill to Colo. Fairfax’s to see Mrs. Fairfax who was said to be Ill.
 



   
23. Went up to Court again and returnd home in the Afternoon.
 


24. Rid to the Ferry Plantation & Mill before Dinner.
 


25. At home all day. Mr. Jno. Smith came here to Dinner on his return from the Springs.
 


26th. Mr. Smith went away. After Breakfast I rid to the Ferry Plantn. Mill, Doeg Run and Muddy hole.
 


27. Rid to the Mill only before Dinner.
 


28. Rid by the Ferry Plantation to the Mill. Miss Manley here.
 


29. Went to the Mill, & returnd from thence. Miss Manley went home after Breakfast and Mr. Jno. Johnson who has a nostrum for Fits came here in the Afternoon.


   
   Dr. John Johnson (b. 1745), of Frederick, Md., had for the past few months been sending the Washingtons a special herbal medicine to relieve the

   seizures that had been plaguing Patsy Custis (Thomas Johnson to GW, 18 June 1770, MnHi). His remedy had proved to be totally ineffective, but Johnson had come to Mount Vernon to prescribe further treatments (GW to Jonathan Boucher, 5 June 1771, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 3:42–48). A nephew many years later characterized Johnson as a person who was “extremely indolent, self-opinionated, and had as little of manhood as he had of his profession” (DELAPLAINEEdward S. Delaplaine. The Life of Thomas Johnson: Member of the Continental Congress, First Governor of the State of Maryland, and Associate Justice of the United States Supreme Court. New York, 1927., 351).



 


30. Rid to the Mill in the forenoon. Mr. Johnson here all day. In the afternoon Doctr. Rumney came, & stayd all Night.
 


31. After Breakfast both Mr. Johnson & Doctr. Rumney went away. I rid to the Mill, and in the afternoon Mr. Lewis Burwell the younger came here.


   
   Lewis Burwell the younger was either Lewis Burwell, Jr., son of Col. Lewis Burwell of Kingsmill, James City County, or Lewis Burwell (1737–1779), lawyer and burgess of Fairfield plantation, Gloucester County, who was also known as Lewis Burwell, Jr. at this time. Lewis Burwell of Fairfield studied law at the Inns of Court in London and represented Gloucester County in the House of Burgesses 1769–74. An avid horseman, he owned the stallion Eclipse, a “Noted High Bred Swift Running Horse” (Va. Gaz., D&N, 8 May 1779).



